*519ORDER
The Disciplinary Review Board on April 20, 1999, having filed with the Court its decision concluding that STEPHEN D. SCHARFETTER of MORRIS PLAINS, who was admitted to the bar of this State in 1986, and who was temporarily suspended from practice by Order of the Court dated October 15, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c)' (dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that STEPHEN D. SCHARFETTER is suspended from the practice of law for a period of six months and until the further Order of the Court, effective July 15,1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.